Citation Nr: 0917361	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-17 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to December 
1963.  He also served in the Army National Guard of Nebraska 
from May 1963 to September 1967 to include several periods of 
ACDUTRA.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the 
undersigned in April 2009.  A transcript of that proceeding 
has been associated with the Veteran's claims folder.

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing bilateral hearing loss disability and the 
Veteran's active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service and may not be presumed to be.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Initially, the Board recognizes the Veteran's contention that 
he did not receive a copy of the rating decision on appeal 
and that his service officer did not receive notice of the 
decision until many months later.  However, there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown,     7 Vet. 
App. 271 (1994), the Court applied this presumption of 
regularity to procedures at the RO.  In this case, no clear 
evidence to the contrary has been presented to rebut the 
presumption of regularity.  For example, the claims folder 
does not reflect that the United States Postal Service 
returned the notification letter as undeliverable and the 
notification letter listed the correct address for the 
Veteran's residence.  Thus, the Board is satisfied that the 
Veteran was properly and promptly notified of the disposition 
of the aforementioned rating decision.  See Mindenhall, 
supra.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in February 2006, prior to the June 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Veteran was also sent pre-adjudicatory correspondence in 
March 2006 regarding the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are 
associated with the claims file.  The Veteran has at not time 
identified any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  In March 
2006, the RO requested all of the service treatment records 
from the Nebraska National Guard and the records were 
obtained and associated with the claims file.  The Board 
observes that not all of the records from the Veteran's 
service in the Nebraska National Guard are available.  When, 
as here, at least a portion of the service records cannot be 
located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Lastly, the Veteran was 
afforded a VA examination in May 2006 with respect to the 
claim on appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

III.	Analysis

The Veteran contends that his current bilateral hearing loss 
is related to active service.  In his February 2006 claim for 
compensation and benefits, he stated that his hearing loss 
was related to noise exposure of artillery, explosives, 
bazookas, machine guns, and diesel truck noise.  

Initially, the Board notes that the Veteran has a current 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

However, the service treatment records are completely 
negative for any notations, documentation, or complaints of 
hearing loss.  Indeed, the November 1963 separation 
examination report shows that the Veteran's ears were 
clinically evaluated as normal and the audiometric results 
show that the Veteran's hearing was within normal levels.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
0 (10)
-5 (5)
-5 (0)
LEFT
-5 (10)
-10 (0)
-5 (5)
0 (10)
-5 (0)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left and are 
not in parentheses. Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI). In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)  Speech recognition findings are not 
indicated.  As none of the recorded thresholds is greater 
than 40 decibels and the Veteran does not have at least 
recorded thresholds in either ear in excess of 26 dB, the 
criteria for a hearing loss disability for VA purposes is not 
shown at the time of his service discharge.  It is noted that 
the Veteran denied a history of ear, nose, or throat trouble 
at the time of his discharge.  

Subsequent to his discharge from active duty, the Veteran was 
afforded a December 1965 examination while serving in the 
National Guard.  At that time, his ears were clinically 
evaluated as normal and the audiometric results were within 
normal levels.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
15 (25)
5 (10)
10 (20)
0 (5)
LEFT
0 (15)
10 (20)
15 (25)
15 (25)
0 (5)

Speech recognition findings are not indicated.  As before, 
none of the recorded thresholds is greater than 40 dBs and 
the Veteran does not have at least recorded thresholds in 
either ear in excess of 26 dBs.  Therefore, the criteria for 
a hearing loss disability for VA purposes are not shown at 
the time of the December 1965 examination.  Furthermore, in 
the concurrent report of medical history, the Veteran 
specifically denied experiencing any hearing loss.  

The Board notes that no competent medical evidence is of 
record which relates the Veteran's hearing loss to active 
service.  In fact, the only competent medical evidence of 
record to address the etiology of the Veteran's hearing loss 
is the May 2006 VA examination, which contains an opinion 
against the disability being causally related to such 
service.  The examiner reviewed the claims folder including 
the Veteran's service treatment records.  The examiner noted 
that because of the normal audiometric results from 1965, it 
was not likely that the Veteran's hearing loss was a result 
of military service.  It was noted that exposure to either 
impulse sounds or continuous exposure can cause a temporary 
threshold shift.  This disappears in 16 to 48 hours after 
exposure to loud noise.  Impulse sounds may also damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  Continuous exposure to loud noise could also damage 
the structure of the hair cells resulting in hearing loss.  
If the hearing does not recover completely from a temporary 
threshold shift, a permanent hearing loss exists.  Since the 
damage was done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.  The Board 
finds the VA examiner's opinion highly probative as it is 
based on a supporting rationale that is consistent with the 
competent medical evidence of record.  

Additionally, there is no competent medical evidence on file 
of a hearing loss disability, as defined by 38 C.F.R. § 
3.385, until the May 2006 VA medical examination, more than 
35 years after the Veteran's separation from service.  The 
Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, the lack of any objective evidence of 
continuing auditory complaints, symptoms, or findings for 
more than 35 years between the period of active service and 
his claim for service connection is itself evidence which 
tends to show that this disability did not have its onset in 
service or for many years thereafter.

In this case, the Veteran can attest to factual matters of 
which he had first-hand knowledge, such as in-service noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He is 
not competent to establish an etiological nexus between his 
current diagnosis and his exposure to noise during his period 
of active service.

In sum, the competent evidence does not establish that 
bilateral hearing loss disability began in service.  There 
are no records of any complaints, findings, treatment, or 
diagnosis of hearing loss, or any other audiological 
disorder, for more than 35 years after separation from 
service.  This significant lapse of time is highly probative 
evidence against the Veteran's claim of a nexus between a 
current diagnosis of tinnitus and active military service.  
See Maxson, supra.  Despite the Veteran's contentions that he 
has had these symptoms since service, there is no medical 
evidence of continuity of symptomatology and the probative 
evidence weighs against the claim.  In fact, his assertions 
are inconsistent with the more probative audiological 
findings in November 1963 and December 1965 that revealed no 
disabling hearing loss. 

Lastly, the Board notes that service connection for hearing 
loss disability may also be granted on a presumptive basis if 
it manifests itself to a degree of 10 percent or more within 
one year after discharge.  38 C.F.R. § 3.307, 3.309(a).  
However, there is no evidence of such manifestation in this 
case, nor does the Veteran contend that his hearing loss 
disability manifested to that degree at that time.  Id.  
Therefore, the Board finds that the Veteran's hearing loss 
disability may not be presumed to have been incurred in 
active service.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's bilateral hearing 
loss disability is not related to active service and may not 
be presumed to be.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
The preponderance is against the Veteran's claim and, 
therefore, his claim for service connection must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


